Citation Nr: 0933027	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  05-09 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for hepatitis C. 


REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran had active duty service from August 1967 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The Board has previously remanded this claim in April 
2007 and April 2008 for additional notification. Such 
notification action has been completed and the case is ready 
for appellate review. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. By rating decision in July 1975, the RO denied the 
Veteran's service connection claim for hepatitis C; a timely 
notice of disagreement was not received to initiate an appeal 
from this determination.

2. Evidence received since the July 1975 rating decision does 
not raise a reasonable possibility of substantiating the 
claim, and by itself or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The July 1975 rating decision is final. 38 U.S.C.A. § 
7105(c) (West 2002).

2. New and material evidence has not been received to reopen 
the Veteran's claim of entitlement to service connection for 
hepatitis C. 38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in January 2004, 
May 2005, March 2006, April 2007 and June 2008. These letters 
effectively satisfied the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
the Veteran about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the Veteran about the information and evidence VA would seek 
to provide; and (3) informing the Veteran about the 
information and evidence he was expected to provide. Of note, 
38 C.F.R. § 3.159 has been revised in part. These revisions 
are effective as of May 30, 2008. 73 Fed. Reg. 23,353-23,356 
(April 30, 2008). The final rule removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim. 

The Veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
until a March 2006 letter. Although this notification 
obligation was not met before the initial RO decision in 
August 2004, the Board finds this timing error non-
prejudicial since his petition to reopen is denied, rendering 
the content of the notice moot. The June 2008 letter from the 
RO to the Veteran furnished notification complaint with the 
Court of Appeals for Veteran's Claims (Court) decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006). The Veteran was 
afforded an opportunity to respond in light of this notice 
before subsequent adjudication in March 2009 Supplemental 
Statement of the Case. The Board finds that the RO fulfilled 
its duty to notify.  

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The personnel 
records, service treatment records and VA treatment records 
are associated with the claims file. The Veteran was not 
afforded a VA examination for his presently claimed 
disability. Because the Veteran's application to reopen his 
claim is presently denied, VA's duty to assist has not 
attached and there is no basis upon which to direct a medical 
examination. 38 U.S.C.A § 5103A(d),(g); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) (Holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened); 
Anderson v. Brown, 9 Vet.App. 542 (1996) (Holding that unless 
new and material evidence has been submitted, the duty to 
assist does not attach). 

The Veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claim. All relevant evidence necessary for 
an equitable disposition of the Veteran's appeal has been 
obtained, and the case is ready for appellate review.

Analysis

In a July 1975 decision, the RO denied the Veteran's claim of 
service connection for hepatitis C. This decision is final. 
38 U.S.C.A. § 7105(c). The Veteran filed a December 2003 
petition to reopen the claim for new and material evidence.

When a claim to reopen is presented, VA must first determine 
whether the evidence presented or secured since the last 
final disallowance of the claim is new and material. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 3.156. 
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In July 1975, the RO denied the claim because service 
treatment records did not reflect any treatment for hepatitis 
during active service. 

Since this decision, updated VA treatment records were 
associated with the record, in addition to various written 
statements by the Veteran and others on his behalf. However, 
these medical records refer to present treatment. See Morton 
v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 
2 Vet. App. 51, 53 (1992). (Observing that evidence of the 
Veteran's current condition is not generally relevant to the 
issue of service connection, absent some competent linkage to 
military service). 

There are no newly submitted medical records indicating that 
the Veteran's hepatitis C was manifested during service or is 
etiologically related to active service. Although the Veteran 
contends that his hepatitis C resulted from an unsterile shot 
during service, he has not submitted any competent medical 
evidence to support his contention. It is well-established 
that laypersons, such as the Veteran, are not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities, and his opinion is entitled to no weight. 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). Competent medical 
evidence is required to establish an etiology of a disease. 
By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a).  

Without any newly submitted probative evidence showing that 
the Veteran incurred hepatitis C during active service, the 
petition to reopen is denied. 38 C.F.R. § 3.156. 

ORDER

The petition to reopen the claim of service connection for 
hepatitis C is denied.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


